Citation Nr: 1537355	
Decision Date: 09/01/15    Archive Date: 09/10/15

DOCKET NO.  15-26 698	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in Winston-Salem, North Carolina


THE ISSUES

1.  Whether new and material evidence has been received to reopen the appellant's claim of service connection for a cardiac disorder, to include coronary artery disease.

2.  Entitlement to a compensable evaluation for an acquired psychiatric disorder.  


REPRESENTATION

Appellant represented by:	North Carolina Division of Veterans Affairs


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel 



INTRODUCTION

The appellant served on active duty in the United States Army from February 1951 to February 1953.  

These matters initially came before the Board of Veterans' Appeals (Board) from an August 2014 rating action of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues involving the heart and an acquired psychiatric disorder are addressed in the REMAND portion of the decision below and they are REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDINGS OF FACTS

1.  In a May 1992 rating action, RO denied service connection for nonpsychophysiological heart disability.  The RO notified the appellant of that action, but he did not appeal that determination or submit new and material evidence within a year of the notice.

2.  The evidence received since the May 1992 rating action is not duplicative or cumulative of evidence previously of record and raises a reasonable possibility of sustaining the appellant's claim for entitlement to service connection for a cardiac disorder, to include coronary artery disease.  





CONCLUSIONS OF LAW

1.  The May 1992 RO decision that denied the appellant's claim for entitlement to service connection for a cardiac disorder, to include coronary artery disease, is final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2014).

2.  New and material evidence has been received, and the claim of service connection for a cardiac disorder is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (a) (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The appellant's claim for service connection for a cardiac disorder was denied by the RO in May 1992.  He was notified of the decision, but did not submit a notice of disagreement or new and material evidence within one year of that notice.  The decision became final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. § 3.156(b) (2014).  As a result, service connection for such a disorder may now be considered on the merits only if new and material evidence has been received since the time of the last final adjudication.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014).

For claims to reopen, evidence is considered "new" if it was not previously submitted to agency decision makers.  "Material" evidence is existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2014).  In determining whether evidence is new and material, the "credibility of the evidence is to be presumed."  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

In 1992, the appellant submitted a claim of service connection for a cardiac disorder.  In May 1992, the RO denied this claim based on the fact that the appellant had not submitted evidence showing that the condition was related to or caused by service or a service-connected disorder.  The appellant was notified of this decision and of his appeal rights.  He did not submit a notice of disagreement and no relevant evidence was received within one year of that notice.  Hence, the May 1992 rating action became final.  38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.104, 3.156(b), 20.302, 20.1103.

In 2014, the appellant submitted a request to reopen the claim.  To support his claim, the appellant provided private medical records showing that he was being treated (and had been treated) for various heart conditions including hypertension and coronary artery disease.  He also specifically stated that was his opinion that his current heart disorder was related to service or secondary to or aggravated by his service-connected psychophysiological heart condition.  

A review of this evidence indicates that it is clearly new and relates to a previously unestablished fact necessary to substantiate the claim.  Accordingly, the Board concludes that the appellant has submitted evidence that is new and material, and the issue of entitlement to service connection for a cardiac disorder is reopened.


ORDER

New and material evidence has been received to reopen the claim of service connection for a cardiac disorder, to include coronary artery disease; to this extent, the appeal is granted. 


REMAND

As previously indicated above, the Board has reopened the appellant's claim for entitlement to service connection for a cardiac disorder.  VA has a duty to develop the appellant's claims prior to the issuance of a decision on the merits of the claim.  This duty includes the duty to obtain a medical examination or opinion when such examination or opinion is necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2014).  Accordingly, a thorough and contemporaneous medical examination that takes into account the records of prior medical treatment (the complete claims folder) so that the disability evaluation will be a fully informed one should be accomplished.  See Hyder v. Derwinski, 1 Vet. App. 221 (1991); Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (holding the Board is prohibited from relying on its own unsubstantiated medical judgment in the resolution of claims).  The record reveals that the appellant underwent a VA Heart Examination in 2014 and the examiner provided an opinion in the results of the examination.  The examiner, however, merely stated that the current disorder was not related to service.  Hence, it is the Board's opinion that another examination should be afforded the appellant before the Board issues a determination on the merits of his claim. 

Also, the appellant has requested that his service-connected psychiatric disorder be assigned a compensable evaluation.  He has written that his current disorder is more disabling than currently rated and that he has long received treatment for the disorder.  He has thus asked that he be assigned a higher disability rating.  Although the appellant underwent a VA Psychiatric Examination in 2014, the record indicates that although the appellant informed VA that he had been under private care for his psychiatric disorder, VA did not obtain his private health care records so that the VA examiner could have a complete record before him/her prior to examining the appellant.  As such, the Board finds that the examination cannot be read in conjunction with other medical records or examination results and it is inadequate as it was not based on a complete review of the appellant's claims file and medical history, and is not grounded in medical evidence.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  Hence, under the circumstances, the Board is of the opinion that all of the appellant's medical records should be obtained and another VA examination should be scheduled to determine the current level of the appellant's psychiatric disorder.  

Therefore, to ensure that VA has met its duty to assist the claimant in developing the facts pertinent to the claims, the case is REMANDED to the RO/AMC for the following development: 

The case is therefore REMANDED for the following development:

1.  Arrange for the appellant to undergo a VA cardiology examination to determine whether any current cardiac disability was due to the Veteran's service.  The examiner should provide an opinion as to whether it is at least as likely as not that any current heart disability was caused or worsened by his psychophysiological cardiac condition or his current psychiatric disorder.  The claims folder should be made available to the examiner for review.  A rationale must be provided for any opinion.

2.  Arrange for the appellant to undergo a VA psychiatric examination to determine the current severity of the service-connected acquired psychiatric disorder.  The examiner should be provided the Veteran's claims folder.  All appropriate tests should be conducted.  The examiner should assign a numerical code under the Global Assessment of Functioning (GAF) Scale provided in the DSM-V. 

3.  Thereafter, the AMC should readjudicate the claims.  If the benefits sought on appeal remain denied, the appellant and the appellant's representative should be provided a supplemental statement of the case (SSOC).  An appropriate period of time should be allowed for response.  Thereafter, the case should be returned to the Board, if in order. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


